NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4666-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

AMBER TOMPKINS,

     Defendant-Appellant.
_____________________________

                   Submitted December 5, 2019 – Decided January 21, 2020

                   Before Judges Nugent and Suter.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 16-09-
                   1491.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Ruth Elizabeth Hunter, Designated Counsel,
                   on the brief).

                   Christopher L.C. Kuberiet, Acting Middlesex County
                   Prosecutor, attorney for respondent (Joie D. Piderit,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Charged in a six-count indictment with conspiracy, four controlled

dangerous substance (CDS) offenses, and two weapons offenses, and her motion

to suppress evidence having been denied, defendant pled guilty to the

indictment's fourth count: third-degree possession with intent to distribute a

CDS, less than one-half ounce of heroin. A judge sentenced defendant to a

three-year probationary term, suspended her driver's license for six months, and

imposed appropriate penalties, fees, and assessments.    Defendant appeals. She

presents a single argument:

            THE TRIAL COURT ERRED IN DENYING
            DEFENDANT'S MOTION TO SUPPRESS BECAUSE
            THE    OFFICER  DID    NOT   HAVE    A
            PARTICULARIZED AND OBJECTIVE BASIS TO
            SUSPECT DEFENDANT HAD COMMITTED A
            CRIME.

      Because the motion record supports the judge's findings of fact, and

because his application of the law to those facts is sound, we affirm.

      The State presented one witness at the suppression hearing. Defendant

presented none. Joseph Angarone, a detective employed by the Mercer County

Prosecutor's Office and assigned to the Mercer County Narcotics Task Force,

had been working in that unit for more than ten years, had received training in

narcotics investigations and undercover narcotic investigations, and had

participated in more than 1000 narcotics-related arrests. He recounted how the

                                                                         A-4666-17T4
                                        2
Task Force's ongoing investigation of a man who had sold heroin during

controlled buys (the "Target") led to defendant's arrest.

      Task Force officers arrested defendant on April 19, 2016. That morning,

they began conducting surveillance of the Target from unmarked vehicles at

"approximately 10 or 11:00 a.m." They first observed the Target at an apartment

they believed based on their investigation to be his stash location, "a location

where individuals place their narcotics and/or money." After visiting his stash

location, the Target drove off in a white Lexus, and Task Force officers followed

him in several unmarked cars.

      The officers followed the Target to the parking lot of an auto parts store

where he met an unknown white female driving a Toyota. The Target and the

unknown white female had an "interaction" that lasted approximately twenty -

five to thirty seconds before they drove away in their respective vehicles.

      The officers followed the Target to a service area on the New Jersey

Turnpike where he bought gas. Detective Angarone noticed that the same

unknown white female arrived at the service area shortly thereafter in her

Toyota. The Target and the unknown female left the service area in their

respective vehicles and drove "pretty much in tandem" to a motel, where they

parked in the rear of the building and sat in their vehicles for about a half hour.


                                                                           A-4666-17T4
                                         3
      At approximately 6:30 p.m., defendant arrived, driving a red Hyundai

Elantra registered to her. She parked next to the Target's Lexus. There was a

male passenger, later identified as Luis Saez, in defendant's Hyundai. The

unknown white female remained in her vehicle while the Target, defendant, and

Saez all exited their respective vehicles and engaged in a brief conversation.

Saez, already wearing a backpack, removed from the Hyundai's trunk an

additional bag, which Detective Angarone described as "a black bag, larger than

a pocketbook but not huge like a hockey bag." The three walked to a motel

room. They remained in the room for approximately a half hour. Defendant left

the room carrying a different, smaller bag than the one Saez brought in . She

placed it into the trunk of her car and then returned to the motel room where all

three remained an additional ten minutes.

      Soon thereafter, the Target, defendant, and Saez exited the room and

returned to the cars they had arrived in. The unknown white female had departed

while the others were still inside the motel. The Target, in the white Lexus, and

defendant and Saez, in the red Hyundai, drove their separate ways. Other

members of the Narcotics Task Force continued surveillance of the Target.

Detective Angarone followed the Hyundai.




                                                                         A-4666-17T4
                                       4
      Detective Angarone observed the Hyundai make two stops. First, it pulled

over to the side of the road, approximately "[three] to 500 yards" from the motel,

where another vehicle was parked nearby. An unknown male exited the parked

vehicle and proceeded into the rear passenger seat of defendant's Hyundai. The

unknown male was in the Hyundai for approximately twenty seconds before he

left, got back into his vehicle, and drove away.

      Detective Angarone continued to follow the Hyundai "three-tenths of a

mile" to a convenience store parking lot. Another car was in the parking lot

parked towards the outer perimeter. Defendant exited the Hyundai and got into

the rear passenger side of the other vehicle. "[A]pproximately [five] or [ten]

seconds" later, Detective Angarone watched defendant walk back to her car and

depart from the parking lot.

      Based on the totality of the circumstances he had observed, as well as his

training and experience, Detective Angarone believed he had just witnessed a

narcotics transaction. Officers executed a motor vehicle stop. Defendant does

not challenge anything that happened after she was stopped.

      Based on Detective Angarone's testimony, the judge denied defendant's

suppression motion. The judge concluded that while any fact standing alone

might not give rise to reasonable suspicion, under the totality of circumstances


                                                                          A-4666-17T4
                                        5
the detective presented "reasonable grounds for suspicion to investigate whether

there was criminal activity afoot" based on "objective facts." We agree.

      Our review of the grant or denial of a suppression motion is deferential.

"[A]n appellate tribunal must defer to the factual findings of the trial court when

that court has made its findings based on the testimonial and documentary

evidence presented at an evidentiary hearing or trial." State v. Hubbard, 222
N.J. 249, 269 (2015). The deference extends to the trial court's credibility

determinations. Ibid. We owe no special deference, however, to either a trial

court's legal conclusions or "the consequences that flow from established facts."

Id. at 263 (quoting State v. Gandhi, 201 N.J. 161, 176 (2010)).

      Whether a reasonable and articulable suspicion exists depends upon the

totality of the circumstances. State v. Pineiro, 181 N.J. 13, 22 (2009). In

determining the issue, a court must consider whether the "historical facts,

viewed from the standpoint of an objectively reasonable police officer," amount

to reasonable suspicion. State v. Stovall, 170 N.J. 346, 357 (2002) (quoting

Ornelas v. United States, 517 U.S. 690, 696 (1996)). A court may also consider

an officer's experience and knowledge in applying the totality of the

circumstances test. Id. at 361. "[D]ue weight [is] given . . . to the specific

reasonable inferences which [an officer] is entitled to draw from the facts in


                                                                           A-4666-17T4
                                        6
light of his [or her] experience." Ibid. (quoting Terry v. Ohio, 392 U.S. 1, 27

(1968)).

      Defendant argues that because Detective Angarone witnessed no evidence

of criminal activity, heard no statements implying criminal activity, observed

defendant engaged in no criminal activity, and observed defendant make no

furtive or nervous movements indicative of criminal activity, he did not have a

reasonable and articulate suspicion of criminal activity. Defendant emphasizes

that neither she nor Saez were targets of the police surveillance.

      We reject defendant's arguments, because they do not take into

consideration Detective Angarone's experience and knowledge and do not give

due weight to the specific and reasonable inferences which Detective Angarone

was entitled to draw from the facts in light of his experience.

      The detective knew the Target sold drugs because the task force had

conducted two controlled buys from him. The Target drove to the motel where

he met defendant after first stopping at his stash house. Defendant and Saez

went into the motel with the Target and emerged with a bag which was placed

in the trunk of defendant's car. When defendant left the motel parking lot, she

made two short stops within a relatively short distance, met two individuals, had

a brief encounter with each, and then left.


                                                                         A-4666-17T4
                                        7
      Viewed from the standpoint of an objectively reasonable police officer,

these facts gave rise to a reasonable suspicion that the Target left his stash house

with CDS, which he supplied to defendant, who in turn, with her companion,

sold it to two others. The standard is whether a reasonable and articulate

suspicion exists under the historical facts, viewed from the standpoint of an

objectively reasonable police officer. Here, as the trial court determined, such

a suspicion existed.

      Affirmed.




                                                                            A-4666-17T4
                                         8